FILED
                           NOT FOR PUBLICATION                               MAY 09 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GEORGES MARCIANO, an individual,                 No. 09-56897

             Plaintiff - Appellant,              D.C. No. 2:09-cv-03437-MMM-AJW

  v.
                                                 MEMORANDUM *
HONORABLE ELIZABETH A. WHITE,
an individual,

             Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                             Submitted May 2, 2011 **
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       Georges Marciano appeals from the dismissal of his complaint against Judge

Elizabeth White of the California Superior Court. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Marciano’s complaint alleged that Judge White violated his constitutional

rights while presiding over a lawsuit brought by Marciano in state court against

former employees. In particular, Marciano claims that Judge White violated his

constitutional rights when she entered default judgment against him and

subsequently awarded the defendants significant damages on their cross-complaint

against Marciano. The district court dismissed Marciano’s federal suit on the

alternative grounds that it lacked subject matter jurisdiction under the Rooker-

Feldman doctrine and that the Younger abstention doctrine applied.

      We begin by noting that Marciano has failed to state a claim for injunctive

relief under 42 U.S.C. § 1983, which precludes injunctive relief against a judicial

officer for actions taken in her official capacity “unless a declaratory decree was

violated or declaratory relief was unavailable.” 42 U.S.C. § 1983. Marciano does

not claim that a declaratory decree was violated nor is there any indication that

declaratory relief is unavailable. For this reason alone, we would affirm the district

court’s dismissal of the complaint. See Evans v. Chater, 110 F.3d 1480, 1481 (9th

Cir. 1997) (A reviewing court “may affirm on any ground finding support in the

record, even if the district court relied on the wrong grounds or wrong reasoning.”

(internal quotation marks omitted)).




                                          2
      We also approve of the district court’s dismissal under the Rooker-Feldman

doctrine. Marciano’s complaint is, by its own terms, precisely the kind of legal

action meant to be barred from federal court by the Supreme Court’s Rooker-

Feldman decisions. Marciano claims that Judge White’s decisions defaulting him

and awarding damages against him caused him injury by violating his

constitutional rights, and he seeks injunctive relief overturning those decisions. In

other words Marciano’s federal suit is a “case[] brought by [a] state-court loser[]

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon Mobile Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005); see also Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th

Cir. 2003) (“Bianchi essentially asked the federal court to review the state court’s

denial in a judicial proceeding and to afford him the same individual remedy he

was denied in state court.” (internal citations and quotation marks omitted)). The

current action is outside the usual range of Rooker-Feldman cases only in being so

direct – it is a lawsuit against the state court judge herself, not simply a claim

purporting to run against the same adversaries in the state court lawsuit.

      Marciano has argued that Rooker-Feldman cannot apply because there has

not been a final state court decision in his case. Marciano points to pending state


                                            3
court appeals, which he argues must be concluded before Rooker-Feldman can

apply. We disagree. The fact that Marciano filed his federal suit before his state

court appeals have concluded cannot be enough to open the door for a federal

district court to review the state court decisions. To hold otherwise would run

counter to the doctrine’s underlying principle that review of state court decisions

must proceed through the state appellate procedure and then to the United States

Supreme Court. See Exxon, 544 U.S at 292. That the California Supreme Court

has not yet resolved Marciano’s claim does not mean Marciano can redirect that

review so that it will be conducted by a federal district court.

      Furthermore, Marciano’s reliance on Exxon and our opinion in Mothershed

v. Justices of Supreme Court, 410 F.3d 602, 604 n.1 (9th Cir. 2005), is

unconvincing. Exxon dealt with very different factual situation: parallel state and

federal litigation. Here, by contrast, Marciano has not simply filed an action in

federal court against the defendants in his state court action. Rather, he has

brought suit against the judge who presided over his state court action seeking to

overturn her decisions. In Mothershed, we held that Rooker-Feldman was

applicable to a suit almost identical to Marciano’s: a federal suit against state

judges raising federal claims that “constitute[d] a particularized challenge to the

[state] proceedings’ results.” 410 F.3d at 607-08. While Mothershed discussed the


                                           4
finality requirement, we did not consider whether a ruling by a lower state court

was sufficiently final because the state bar disciplinary proceedings at issue were

handled by the state’s highest court. In the current context, we conclude that the

state court’s decisions are sufficiently final to support the dismissal of the federal

action under Rooker-Feldman.

       We also agree with the district court’s dismissal under the Younger

abstention doctrine, though based upon somewhat different reasoning. In order for

Younger abstention to apply to a civil case the proceedings must “implicate

important state interests.” Middlesex County Ethics Comm. v. Garden State Bar

Assoc., 457 U.S. 423, 432 (1982). The district court concluded that questions

regarding the ethics and competence of a state court judge implicated an important

state interest.

       Our case law may foreclose citing a challenge to the ethics and competence

of an individual state court judge based on her rulings in a single case as an

important state interest. See Miofsky v. Superior Court of State of California, 703

F.2d 332, 338 (9th Cir. 1983) (Younger abstention not proper when federal suit

only sought to “restrain the state judiciary from conducting private tort litigation in

a way that allegedly threatens to violate his constitutional rights.”). Additionally,

“a universal judicial interest,” such as a general interest in a fair and competent


                                            5
judiciary, “is not the kind of ‘important state interest’ that animates the Younger

abstention doctrine.” AmerisourceBergen Corp. v. Roden, 495 F.3d 1143, 1150

(9th Cir. 2007). Rather, “[t]he goal of Younger abstention is to avoid federal court

interference with uniquely state interests such as preservation of these states’

peculiar statutes, schemes, and procedures.” Id.

      We conclude that this case does implicate another state interest that is

sufficiently important to warrant abstention under Younger, however. Marciano, in

essence, challenges the ability of Judge White to issue sanctions against him for

failing to comply with her discovery orders. The ability of a court to issue

sanctions “lies at the core of the administration of a State’s judicial system” and is

a unique state process “through which [the state] vindicates the regular operation of

its judicial system.” Juidice v. Vail, 430 U.S. 327, 335 (1977). Like the contempt

power at issue in Juidice and the attachment procedure at issue in Pennzoil, this

case “involve[s] challenges to the processes by which the State compels

compliance with the judgments of its courts.” Pennzoil Co. v. Texaco, Inc., 481

U.S. 1, 13-14 (1987). While Marciano only challenges the issuance of sanctions in

his case, “the importance of the interest is measured by considering its significance

broadly, rather than by focusing on the state’s interest in the resolution of an

individual case.” Baffert v. California Horse Racing Bd., 332 F.3d 613, 618 (9th


                                           6
Cir. 2003). Looking broadly, we conclude that Marciano’s lawsuit implicates

California’s important interest in the use of sanctions to enforce judicial orders.

We find no merit to Marciano’s other arguments why Younger should not apply

here.

        Having concluded that the district court properly dismissed the case upon

multiple independent grounds, it is unnecessary to consider other arguments.

        AFFIRMED




                                           7